Opinion by
Judge Doyle,
Appellants, the City of Lebanon (City), and the Borough of Palmyra (Borough), appeal an order of the Court of Common Pleas of Lebanon County granting declaratory judgment relief in favor of the Appellee County of Lebanon (County), and finding that monies collected as administrative costs for placing individuals in the Accelerated Rehabilitation Disposition (ARD) Program pursuant to Section 3731 of the Vehicle Code, 75 Pa. C. S. §3731 (driving under influence of alcohol or controlled substance), should not be distributed equally between the Appellants1 and the County, but rather are payable exclusively to the County.
The common pleas court held that these funds are not “fines” within the meaning of Section 3573 of the Judicial Code, as amended, 42 Pa. C. S. §3573 (municipal corporation portion of fines), and thus are not available for distribution to the municipal corporation whose local police action resulted in the charges being brought. Instead, the funds are to be distributed solely to the County as a reasonable charge relating to the expense of administering the ARD program.
The issues raised below are identical to those before üs. Judge Robert J. Eby, in his comprehensive and well-reasoned opinion, dealt with the issues in a thorough manner and we agree with his analysis and, accordingly, *525affirm on his opinion reported at Lebanon County Ditribution of Fees or Financial Conditions Imposed in ARD/DUI Cases, (No. 87-00527 filed December 28, 1987), Pa. D. & C. 3d (1988).
Order
Now, January 10, 1989, the order of the Court of Common Pleas of Lebanon County in the above-captioned matter is affirmed on the opinion of Judge Robert J. Eby.
Judge MacPhail did not participate in the decision in this case.

 Concurrent with the declaratory judgment action filed by the two municipalities in this suit, there was also filed a class action complaint by other similarly situated municipalities which, by agreement, is still pending before the common pleas court awaiting the outcome of the instant action.